DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.  Claims 1-24 are pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Publication No. 2017/0017236) in view of Patron et al. (US Publication No. 2015/0202770) and Hoffman et al. (US Publication No. 2014/0350831).
Song teaches:
Re claim 1.  A method, comprising: 
determining, for a roadmap comprising a plurality of edges (Figure 24), a plurality of edge interaction regions (collision prediction block (M), Figure 24) and a plurality of 
determining, for a robotic device, a route along one or more edges from the plurality of edges of the roadmap (mobile path setting step S20, Figure 35); and 
providing instructions to cause the robotic device to navigate along the route (travel control step S30, Figure 35), wherein the instructions cause the robotic device to follow a preceding robotic device along the route when the robotic device is in an edge non-interaction region (paragraphs [0043-0044, and 0208], and Figures 45 and 46).

Song fails to specifically teach: (re claim 1) wherein the instructions cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route.
Song teaches, at paragraph [0208] and Figure 46, the automated guided vehicles can travel along a switch block simultaneously while maintaining uniform distances in a juxtaposed manner.  
Patron teaches, at paragraphs [0173, 0174, and 0176], establishing an envelope around an autonomous vehicle based on minimum distances to external objects, and maintaining this envelope by adjusting the autonomous vehicle’s speed and course 
In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Song, (re claim 1) wherein the instructions cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route; since Song teaches autonomous vehicles maintaining uniform distances from each other while traveling along the same path; and Patron teaches maintaining an envelope around an autonomous vehicle by adjusting the vehicle’s speed and course based on distances detected by various sensors, and reducing the size of this envelope when the vehicles are caravanning, so as to allow the autonomous vehicles to travel in closer proximity to one another, which improves drafting, expedites deliveries, and/or coordinates deliveries by the autonomous vehicles.  

Song fails to specifically teach: (re claim 1) wherein the instructions cause the robotic device to request permission before entering an edge interaction region. 
Song does teach, at paragraphs [0188-0189], each AGV transmits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks.  

In view of Hoffman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Song, (re claim 1) wherein the instructions cause the robotic device to request permission before entering an edge interaction region; since Song does teach each AGV transits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks; and Hoffman teaches such systems with plural robots moving about a shared workspace may communicate a reservation request to a central controller to reserve a block of space.  This ensures only one robot tries to occupy a given space at any one time, and allows for avoiding conflicts while planning paths through a shared workspace.  

Song further teaches:
Re claim 2.  Wherein the traversal regions of the two robotic devices correspond to footprints of the two robotic devices (paragraph [0083]).

Re claim 3.  Further comprising adding a plurality of intersections to the roadmap, wherein each added intersection corresponds to a point between an edge interaction 

Re claim 4.  Wherein the instructions cause the robotic device to be controlled by single agent planning software in an edge non-interaction region and by multiple agent planning software before entering an edge interaction region (paragraphs [0137-0138 and 0189]).

Re claim 5.  Further comprising providing a minimum following distance to the robotic device for travel within each edge non-interaction region (paragraphs [0043-0044, and 0208]).

Re claim 6.  Further comprising providing a maximum velocity to the robotic device for travel within each edge interaction region (paragraphs [0194 and 0243], “the switch block control process is performed while maintaining the previous velocity control process.”).

Re claim 7.  Wherein the plurality of edges are directed edges, and wherein the route along the one or more edges is based on directions of the one or more edges (Figures 43 and 48; and paragraph [0040-0044]).

Re claim 8.  Further comprising providing instructions to cause at least one other robotic device to follow the robotic device into one or more edge interaction regions as part of a convoy (paragraphs [0043-0044, and 0208], and Figure 45).

Re claim 9.  Further comprising determining, for each edge interaction region, a state comprising one of: an available state, an unavailable state, or a deactivating state (collision determination S353, Figure 40 and paragraphs [0144-0145] determines if two AGVs would try to occupy the same collision prediction block simultaneously.  If no collision is predicted, the method proceeds from S3535 to S31 and the AGV proceeds through the collision prediction block normally at Figure 38.  This corresponds to an available state.  If a collision is predicted at S3535 and the system does not use a detour, the method proceeds to S3591 in Figures 40 and 43.  Here the system determines if the two AGVs which would like to occupy the same collision prediction block at the same time are traveling in the same direction, or in opposite directions at S35956, Figure 43.  If they are traveling in opposite directions, the system proceeds to S35957, described further at paragraphs [0041-0042 and 0199-0200].  Here the switch block allows a higher priority AGV to pass all the way through the switch block in one direction before allowing the lower priority AGV to pass through in the opposite direction.  This corresponds to an unavailable state.  At S35956 in Figure 43 if the system determines the AGVs are traveling in the same direction, the lower priority AGV is permitted to follow the higher priority AGV after a predetermined time, while the higher priority AGV is still in the switch block, as described at paragraphs [0043-0044 

Re claim 10.  Further comprising causing the robotic device to: 
stop before entering an edge interaction region if the state of the edge interaction region comprises the unavailable state (S35957, Figure 43; and paragraphs [0041-0042 and 0199-0200]), and  
43proceed to enter the edge interaction region if the state of the edge interaction region comprises the available state (S3535 and S31, Figure 40; and S31, Figure 38).  

Re claim 12.  Further comprising providing the roadmap for display on a user interface, wherein the user interface enables modification of the plurality of edge interaction regions (paragraphs [0091 and 0094]; Figure 24).

Re claim 13.  A computing device, comprising: 
one or more processors (system control unit 20, Figure 3); and 
data storage including at least computer-executable instructions stored thereon that, when executed by the one or more processors, cause the computing device to perform functions comprising (system storage unit 30, Figure 3): 
determining, for a roadmap comprising a plurality of edges (Figure 24), a plurality of edge interaction regions (collision prediction block (M), Figure 24) and a plurality of edge non-interaction regions (path blocks, Figure 24), wherein the plurality of edge interaction 44regions comprise regions in which traversal regions of two robotic devices on 
determining, for a robotic device, a route along one or more edges from the plurality of edges of the roadmap (mobile path setting step S20, Figure 35); and 
providing instructions to cause the robotic device to follow a preceding robotic device along the route (travel control step S30, Figure 35) when the robotic device is in an edge non-interaction region (paragraphs [0043-0044, and 0208], and Figures 45 and 46).

Song fails to specifically teach: (re claim 13) providing instructions to cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route.
Patron teaches, at paragraphs [0173, 0174, and 0176], establishing an envelope around an autonomous vehicle based on minimum distances to external objects, and maintaining this envelope by adjusting the autonomous vehicle’s speed and course based on radar, ultrasound, or lidar sensors.  These autonomous vehicles may form a caravan to allow them to draft off one another, expedite deliveries, or coordinate delivery by allowing the autonomous vehicles to travel in closer proximity to one another with smaller minimum ranges of the envelopes than would be permitted without caravanning.  
(re claim 13) providing instructions to cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route; since Patron teaches maintaining an envelope around an autonomous vehicle by adjusting the vehicle’s speed and course based on distances detected by various sensors, and reducing the size of this envelope when the vehicles are caravanning, so as to allow the autonomous vehicles to travel in closer proximity to one another, which improves drafting, expedites deliveries, and/or coordinates deliveries by the autonomous vehicles.  

Song fails to specifically teach: (re claim 13) wherein the instructions cause the robotic device to request permission before entering an edge interaction region. 
Song does teach, at paragraphs [0188-0189], each AGV transmits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks.  
Hoffman teaches, at 614-620, Figure 6A; and paragraph [0072], such systems with plural robots moving about a shared workspace may communicate a reservation request to a central controller to reserve a block of space.  This ensures only one robot tries to occupy a given space at any one time, and allows for avoiding conflicts while planning paths through a shared workspace.  
In view of Hoffman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the (re claim 13) wherein the instructions cause the robotic device to request permission before entering an edge interaction region; since Song does teach each AGV transits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks; and Hoffman teaches such systems with plural robots moving about a shared workspace may communicate a reservation request to a central controller to reserve a block of space.  This ensures only one robot tries to occupy a given space at any one time, and allows for avoiding conflicts while planning paths through a shared workspace.  

Song further teaches:
Re claim 14.  Further comprising a user interface, wherein the functions further comprise displaying the roadmap on the user interface, wherein the user interface enables modification of the plurality of edge interaction regions (paragraphs [0091 and 0094]; Figure 24).  

Re claim 15.  Wherein the user interface enables setting of a maximum velocity for robots within the plurality of edge interaction regions (paragraph [0099]).

Re claim 16.  A non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device (Figure 3), cause the computing device to perform functions comprising: 
determining, for a roadmap comprising a plurality of edges (Figure 24), a plurality of edge interaction regions (collision prediction block (M), Figure 24) and a plurality of 
determining, for a robotic device, a route along one or more edges from the plurality of edges of the roadmap (mobile path setting step S20, Figure 35); and 
providing instructions to cause the robotic device to navigate along the route (travel control step S30, Figure 35), wherein the instructions cause the robotic device to follow a preceding robotic device along the route when the robotic device is in an edge non-interaction region (paragraphs [0043-0044, and 0208], and Figure 45).

Song fails to specifically teach: (re claim 16) wherein the instructions cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route.
Patron teaches, at paragraphs [0173, 0174, and 0176], establishing an envelope around an autonomous vehicle based on minimum distances to external objects, and maintaining this envelope by adjusting the autonomous vehicle’s speed and course based on radar, ultrasound, or lidar sensors.  These autonomous vehicles may form a caravan to allow them to draft off one another, expedite deliveries, or coordinate delivery by allowing the autonomous vehicles to travel in closer proximity to one another 
In view of Patron’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the medium as taught by Song, (re claim 16) wherein the instructions cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route; since Patron teaches maintaining an envelope around an autonomous vehicle by adjusting the vehicle’s speed and course based on distances detected by various sensors, and reducing the size of this envelope when the vehicles are caravanning, so as to allow the autonomous vehicles to travel in closer proximity to one another, which improves drafting, expedites deliveries, and/or coordinates deliveries by the autonomous vehicles.  

Song fails to specifically teach: (re claim 16) wherein the instructions cause the robotic device to request permission before entering an edge interaction region. 
Song does teach, at paragraphs [0188-0189], each AGV transmits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks.  
Hoffman teaches, at 614-620, Figure 6A; and paragraph [0072], such systems with plural robots moving about a shared workspace may communicate a reservation request to a central controller to reserve a block of space.  This ensures only one robot tries to occupy a given space at any one time, and allows for avoiding conflicts while planning paths through a shared workspace.  
(re claim 16) wherein the instructions cause the robotic device to request permission before entering an edge interaction region; since Song does teach each AGV transits its state and position block information to the system control unit, which acts as a gatekeeper for the collision prediction blocks; and Hoffman teaches such systems with plural robots moving about a shared workspace may communicate a reservation request to a central controller to reserve a block of space.  This ensures only one robot tries to occupy a given space at any one time, and allows for avoiding conflicts while planning paths through a shared workspace.  

Song further teaches:
Re claim 17.  Wherein the traversal regions of the two robotic devices correspond to footprints of the two robotic devices (paragraph [0083]).

Re claim 18.  The functions further comprising: 
receiving the roadmap (paragraph [0091]); and 
adding a plurality of intersections to the roadmap, wherein each added intersection corresponds to a point between an edge interaction region and an edge non-interaction region (generating a path, paragraph [0094]; and intersecting paths, Figure 24).

Re claim 19.  Wherein the instructions cause the robotic device to be controlled by single agent planning software in an edge non-interaction region and by multiple agent planning software before entering an edge interaction region (paragraphs [0137-0138 and 0189]).

Re claim 20.  Wherein the functions further comprise providing a minimum following distance to the robotic device for travel within each edge non-interaction region (paragraphs [0043-0044, and 0208]).

	Song fails to specifically teach: (re claim 21) wherein the instructions further cause the robotic device to not use the at least one sensor on the robotic device to follow a preceding robotic device into the edge interaction region prior to receiving permission to enter the edge interaction region.
Hoffman teaches, at 618, Figure 6A; and paragraph [0073], the robots do not move into a reserved space prior to being granted a reservation.  This prevents robots from moving into spaces which may have other robots using the space, which would cause a collision.  
In view of Hoffman’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Song, (re claim 21) wherein the instructions further cause the robotic device to not use the at least one sensor on the robotic device to follow a preceding robotic device into the edge interaction region prior to receiving permission to enter the edge interaction region; since Hoffman teaches, at 618, Figure 6A; and paragraph 

Re claim 22.  Wherein when the robotic device is in an edge interaction region, the instructions cause the robotic device to travel through the edge interaction region without using the at least one sensor on the robotic device to follow a preceding robotic device through the edge interaction region (paragraph [0125, 0148, 0150]; S3535, Figure 40; and S31, Figure 38).

Allowable Subject Matter
Claims 11 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 7-9, with respect to the 35 U.S.C. § 103 rejections of the independent claims, Song does not teach:
wherein the plurality of edge non-interaction regions comprises regions in which traversal regions of two robotic devices on respective edges of the plurality of edges do not interact...
wherein the instructions cause the robotic device to use at least one sensor on the robotic device to follow a preceding robotic device along the route when the robotic device is in an edge non-interaction region...

In particular Applicant points to Figure 49a of Song and indicates 
That unlike a switch block in Song, which includes a plurality of overlapping path blocks shared by traversal paths of multiple robots, edge non-interaction regions as described in the Specification are regions of a roadmap in which traversal regions of two robotic devices on respective edges of the plurality of edges in the roadmap do not interact (as contrasted with edge interaction regions in which there is such interaction - e.g., either an intersection or parallel edges in which robots traveling in the parallel edges may come into contact with each other).

However, Song, Figure 46 illustrates two robots, AGV1 and AGV2, traveling along their separate paths which overlap for a portion of both paths.  The two robots travel along the same locations during this overlapping portion of their paths, and thus this overlapping portion would be considered a single edge as illustrated below as Edge 2.  

    PNG
    media_image1.png
    417
    610
    media_image1.png
    Greyscale

This single edge with two robots following each other, as discussed at paragraph [0208] of Song, is similar to the single edge of an edge non-interaction region with two robots following each other as claimed and described in the present application.  Both the claimed edge non-interaction region and the above illustrated Edge 2 are regions in 
	With regard to applicant’s assertion that Figure 49a of Song illustrates parallel edges in which robots traveling in the parallel edges may come into contact with each other, one of ordinary skill in the art would not consider the portion of Figure 49a corresponding to the above illustrated Edge 2 to be two parallel edges, but rather a single edge allowing passage in either direction.  The robots move down the middle of the switch block along the same path, and thus one of ordinary skill in the art would consider this a bi-directional edge.  In the switch block of Figure 49a, the robots traveling in opposite directions are not on respective edges, they are on the same edge.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SPENCER D PATTON/Primary Examiner, Art Unit 3664